UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly periodended: March 31, 2017 OR ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22945 HELIOS AND MATHESON ANALYTICS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3169913 (I.R.S. Employer Identification No.) Empire State Building, 350 5 th Avenue, New York, New York 10118 (Address of Principal Executive Offices) (212) 979-8228 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer”, “smaller reporting company”, and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 19 , 2017, there were 5,861,191 shares of common stock, with $.01 par value per share, outstanding. HELIOS AND MATHESON ANALYTICS INC. INDEX PART I FINANCIAL INFORMATION ITEM1. Financial Statements 1 Condensed Consolidated Balance Sheets March 31, 2017 (Unaudited) and December 31, 2016 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2017 and 2016 (Unaudited) 2 Condensed Consolidated Statement of Change in Shareholder’s Equity (Deficit) for the Three Months Ended March 31, 2017 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2017 and 2016 (Unaudited) 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM3. Quantitative and Qualitative Disclosures about Market Risk 26 ITEM 4. Controls and Procedures 26 PART II OTHER INFORMATION ITEM1. Legal Proceedings 27 ITEM1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM3. Defaults upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28 SIGNATURES 29 EXHIBIT INDEX Part I. Financial Information Item I. Financial Statements HELIOS AND MATHESON ANALYTICS INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2017 December 31, 2016 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,235,423 $ 2,747,240 Accounts receivable - less allowance for doubtful accounts of $424,664 and $428,719 at March 31, 2017 and December 31, 2016, respectively 472,248 410,106 Unbilled Receivables 54,667 45,207 Prepaid expenses and other current assets 794,672 597,171 Total current assets 4,557,010 3,799,724 Property and equipment, net 60,791 45,212 Intangible assets, net 5,578,040 6,004,691 Goodwill 4,599,969 4,599,969 Deposits and other assets 145,929 59,189 Total assets $ 14,941,739 $ 14,508,785 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ 1,331,118 Convertible Notes Payable, net of debt discount of $1,691,914 and $2,200,575, respectively 31,425 Derivative liability 1,207,792 Total current liabilities 2,570,335 Total liabilities 2,570,335 Commitments and Contingencies Shareholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; no shares issued and outstanding as of March 31, 2017 and December 31, 2016 - - Common stock, $.01 par value; 30,000,000 shares authorized; 5,861,191 and 4,874,839 issued and outstanding as of March 31, 2017 and December 31, 2016, respectively 58,612 48,748 Paid-in capital 55,258,111 Accumulated other comprehensive loss - foreign currency translation ) ) Accumulated deficit ) ) Total shareholders' equity 11,938,450 Total liabilities and shareholders' equity $ 14,941,739 $ 14,508,785 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 HELIOS AND MATHESON ANALYTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three Months Ended March 31, (Unaudited) (Unaudited) Revenues: Revenue $ 1,358,062 $ Cost of revenue 1,105,485 Gross profit 252,577 574,496 Operating expenses: Selling, general & administrative 4,180,172 719,602 Depreciation & amortization 430,925 3,314 Total operating expenses 722,916 Loss from operations ) ) Other income/(expense): Change in fair market value - derivative liabilities - Interest expense ) - Interest income 17,950 1,006 Total other (expense) / income ) 1,006 Loss before income taxes ) ) Provision for income taxes 3,000 Net loss ) ) Other comprehensive income-foreign currency adjustment 823 556 Comprehensive loss $ ) $ ) Net loss per share Basic and Diluted $ ) $ ) Weighted average shares 5,530,083 2,330,438 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 HELIOS AND MATHESON ANALYTICS INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-In Capital Accumulated other comprehensive income Accumulated Deficit Total Shareholders' Equity (Deficit) Balance at December 31, 2016 - $ - 4,874,839 $ 48,748 $ 55,258,111 $ ) $ ) $ 11,938,450 Conversion of convertible notes and interest to shares of common stock - - 466,352 - - Shares issued in exchange for services - Derivative liability which ceases to exist Net Loss - ) ) Foreign Exchange Translation - 823 - 823 Balance at March 31, 2017 - $ - 5,861,191 $ 58,612 $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 HELIOS AND MATHESON ANALYTICS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 3,314 Accretion of debt discount - Change in fair market value - derivative liabilities ) - Provision for doubtful accounts ) 12,350 Non-cash interestexpense - Shares issued in exchange for services - Change in operating assets and liabilities: Accounts receivable ) 192,776 Unbilled receivables ) 197,009 Prepaid expenses and other current assets ) 45,703 Accounts payable and accrued expenses ) ) Deposits ) ) Net cash used in operating activities ) 199,068 CASH FLOWS FROM INVESTING ACTIVITIES: Disposalof Property and Equipment - Purchases of equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable - Net cash provided by financing activities - Net change in cash 197,395 Effect of foreign currency exchange rate changes on cash and cash equivalents 556 Cash, beginning of period 898,477 Cash, end of period $ $ 1,096,428 Supplemental disclosure of cash and non-cash transactions: Cash paid for income taxes $ $ 1,263 Cash paid for interest $ $ - Conversion ofconvertible notes and interest to common stock $ $ - Increase in debt for new original issue discount $ $ - Derivative ceases to exist - reclassified to paid in capital $ $ - Increase in debt discount for new derivatives and warrants $ $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. General The accompanying unaudited interim condensed consolidated financial statements (“interim statements”) of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), issued by the SEC. Accordingly, they do not include all the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these interim statements have been included. The results reported in these interim statements are not necessarily indicative of the results that may be reported for the entire year. The consolidated balance sheet as of December 31, 2016 was derived from the audited consolidated financial statements as of and for the year ended December 31, 2016. These interim statements should be read in conjunction with the Company’s consolidated financial statements for the year ended December 31, 2016. 2.Prior Year Reclassification Certain prior year amounts have been reclassified for consistency with the current period presentation. This reclassification had no impact on the Company’s previously reported income from operations or cash flows from operations;the Company has determined that the impact of this reclassification is not material to the previously issued annual and interim unaudited consolidated financial statements using the guidance of SEC Staff Accounting Bulletin ("SAB”)No. 99 and SAB108. 3. Change in Controlled Company Status Prior to the merger between our wholly-owned subsidiary, Zone Acquisition, Inc. (“Zone Acquisition”), and Zone Technologies, Inc. (“Zone”), as described below, the Company was a controlled company as defined by Rule 5615(c)(1) of the NASDAQ Listing Rules because Helios and Matheson Information Technology Ltd., our former parent (referred to in this report as “HMIT”), was the beneficial owner of approximately 75% of our outstanding common stock. Upon consummation of the merger on November 9, 2016, we ceased to be a controlled company. 4. Merger with Zone Technologies, Inc. On November 9, 2016 (the “Closing Date”), the Company completed the merger contemplated by the previously disclosed Agreement and Plan of Merger, dated as of July 7, 2016, among us, Zone and Zone Acquisition, as amended by the Waiver and First Amendment to Agreement and Plan of Merger dated as of August 25, 2016 and the Acknowledgment of Satisfaction of Condition and Second Amendment to Agreement and Plan of Merger, dated as of September 21, 2016 (collectively, the “Merger Agreement”). On the Closing Date, the Company issued 1,740,000 shares of our common stock as merger consideration pursuant to the Merger Agreement, which represented an exchange ratio of 0.174 shares of our common stock for each share of Zone common stock outstanding, and Zone Acquisition, our wholly-owned subsidiary, was merged into Zone, with Zone surviving the merger as our wholly-owned subsidiary. Zone is the developer of the proprietary RedZone Map, a GPS-driven, real-time crime and navigation map application whose goal is to enhance personal safety worldwide by providing users with real time crime data and a platform for alerting other users to criminal and other safety related occurrences in a navigation map format. Zone’s mapping lets users be pro-active when traveling, allowing them to enter a number of different cautionary items such as traffic problems, police sightings, road hazards, accidents and road closures. It also allows users to report a crime and to video upload live incidents. Zone’s business model has four components. The first component is providing user access to public safety information. Zone’s goal is to enhance the personal safety of its users by providing crime data to anyone using a mobile or stationary mapping application for navigation. Zone also provides tools for examining such things as neighborhoods for possible relocation, schools to attend, travel planning and lodging selection. The second component, when implemented, will provide enterprise business solutions, such as choosing a route for trucking and delivery services based on crime mapping analytics. The third component, when implemented, will be geared towards providing law enforcement agencies with tools to better understand crime patterns and to engage with their jurisdiction(s) more meaningfully. The fourth component, when implemented, will be to work with governmental agencies using advanced mapping and geo-fencing for counter-terrorism efforts. 5 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) While RedZone Map is a fully functioning app available for free in the Apple App Store and the Google Play Store, the Company has not yet derived any advertising revenues from the app. The following tables summarize the fair values of the net assets/liabilities assumed and the allocation of the aggregate fair value of the purchase consideration, non–controlling interest and net liabilities to assumed identifiable and unidentifiable intangible assets: Purchase consideration: Common stock (1,740,000 shares at the transaction date fair value of $5.41 per share) $ 9,413,000 Liabilities assumed Assets acquired ) Aggregate fair value of enterprise 10,851,169 Purchase price allocation: Net liabilities assumed ) Cash acquired 136,343 Total ) Technology 4,270,000 Broker Relationships 4,200 Trademarks 1,977,000 Goodwill 4,599,969 Total purchase price allocation $ 10,851,169 5. Going Concern Analysis The Company is subject to a number of risks similar to those of other Big Data technology and technology consulting companies, including its dependence on key individuals, uncertainty of product development and generation of revenues, dependence on outside sources of capital, risks associated with research, development, testing, and successful protection of intellectual property, and the Company’s susceptibility to infringement on the proprietary rights of others and, ultimately, the attainment of profitable operations are dependent on future events, including obtaining adequate financing to fulfill its development activities and generating a level of revenues adequate to support the Company's cost structure. The Company has experienced net losses and significant cash outflows from cash used in operating activities over the past years, and as at March 31, 2017, had an accumulated deficit of $49,758,973, a net loss for the three months ended March 31, 2017 of $6,497,555 and net cash used in operating activities of $2,492,785. 6 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) The Company expects to continue to incur net losses and have significant cash outflows for at least the next twelve months. As of March 31, 2017, the Company had cash and a working capital deficit of $3,235,423 and $307,411, respectively and during the three months ended March 31, 2017, the Company used cash from operations of $2,492,785. Management has concluded that due to the conditions described above, there is substantial doubt about the Company’s ability to continue as a going concern through one year after the issuance of the accompanying financial statements. Management has evaluated the significance of the conditions in relation to the Company’s ability to meet its obligations and concluded that without additional funding the Company will not have sufficient funds to meet its obligations within one year from the date of the condensed consolidated financial statements were issued. While management continues to plan on raising additional capital from investors to meet operating cash requirements, there is no assurance that management’s plans will be successful. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of liabilities in the normal course of business. A successful transition to attaining profitable operations is dependent upon achieving a level of positive cash flows adequate to support the Company's cost structure. 6. Summary of Significant Accounting Policies Basis of Presentation The Company’s consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). Use of Estimates and Assumptions and Critical Accounting Estimates and Assumptions The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Principles of Consolidation All intercompany transactions and balances have been eliminated. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with a maturity of three months or less at the date of acquisition to be cash equivalents. The Company minimizes its credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are stated at amounts due from clients, net of an allowance for doubtful accounts. The Company monitors its accounts receivable balances on a monthly basis to ensure that they are collectible. On a quarterly basis, the Company uses its historical experience to estimate its accounts receivable reserve. The Company’s allowance for doubtful accounts is an estimate based on specifically identified accounts as well as general reserves. The Company evaluates specific accounts where it has information that the client may have an inability to meet its financial obligations. In these cases, management uses its judgment, based on the best available facts and circumstances, and records a specific reserve for that client against amounts due to reduce the receivable to the amount that is expected to be collected. These specific reserves are reevaluated and adjusted as additional information is received that impacts the amount reserved. The Company also establishes a general reserve for all clients based on a range of percentages applied to aging categories. These percentages are based on historical collection and write-off experience. If circumstances change, the Company’s estimate of the recoverability of amounts due the Company could be reduced or increased by a material amount. Such a change in estimated recoverability would be accounted for in the period in which the facts that give rise to the change become known. 7 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Carrying Value, Recoverability and Impairment of Long-Lived Assets The Company has adopted Section 360-10-35 of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) for its long-lived assets. Pursuant to ASC Paragraph 360-10-35-17, an impairment loss shall be recognized only if the carrying amount of a long-lived asset (asset group) is not recoverable and exceeds its fair value. The carrying amount of a long-lived asset (asset group) is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset (asset group). That assessment shall be based on the carrying amount of the asset (asset group) at the date it is tested for recoverability. An impairment loss shall be measured as the amount by which the carrying amount of a long-lived asset (asset group) exceeds its fair value. Pursuant to ASC Paragraph 360-10-35-20, if an impairment loss is recognized, the adjusted carrying amount of a long-lived asset shall be its new cost basis. For a depreciable long-lived asset, the new cost basis shall be depreciated (amortized) over the remaining useful life of that asset. Restoration of a previously recognized impairment loss is prohibited. Property and Equipment Property and equipment are recorded at cost. Expenditures for major additions and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Depreciation is computed by the straight-line method (after taking into account their respective estimated residual values) over the estimated useful lives of the respective assets which range from three to ten years. Upon sale or retirement of property and equipment, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in the consolidated statements of operations. During the three months ended March 31, 2017 and 2016, the Company recorded depreciation expense of $4,274 and $3,314, respectively. Goodwill Goodwill represents the excess of the purchase price over the fair value of the assets acquired and liabilities assumed. The Company is required to perform impairment reviews at each of its reporting units annually and more frequently in certain circumstances. The Company performs the annual assessment on December 31. In accordance withASC 350–20 “ Goodwill ”, the Company is able to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the two–step goodwill impairment test. If the Company concludes that it is more likely than not that the fair value of a reporting unit is not less than its carrying amount it is not required to perform the two–step impairment test for that reporting unit. There werenoimpairment charges recognized during the three months ended March31, 2017 and 2016. Intangible Assets, net Intangible assets consist of technology, trademarks and broker relationships. Applicable long-lived assets are amortized or depreciated over the shorter of their estimated useful lives, the estimated period that the assets will generate revenue, or the statutory or contractual term in the case of patents. Estimates of useful lives and periods of expected revenue generation are reviewed periodically for appropriateness and are based upon management’s judgment. Intangible assets are amortized on the straight-line method over their useful lives ranging from 1 to 7years. During the three months ended March 31, 2017 and 2016, the Company recorded amortization expense of $426,651 and $0, respectively. 8 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Debt Discount and Debt Issuance Costs Debt discounts anddebt issuance costsincurred in connection with the issuance of debt are capitalized and amortized to interest expense based on the related debt agreements using the effective-interest method. Derivative Instruments The Company evaluates its convertible notes and warrants to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for in accordance with ASC Paragraph 815-10-05-4 and ASC and Paragraph 815-40-25. The result of this accounting treatment is that the fair value of the embedded derivative is marked-to-market each balance sheet date and recorded as a liability. In the event that the fair value is recorded as a liability, the change in fair value is recorded in the statements of operations as other income or expense. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. In circumstances where the embedded conversion option in a convertible instrument is required to be bifurcated and there are also other embedded derivative instruments in the convertible instrument that are required to be bifurcated, the bifurcated derivative instruments are accounted for as a single, compound derivative instrument. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Equity instruments that are initially classified as equity that become subject to reclassification are reclassified to liability at the fair value of the instrument on the reclassification date. Derivative instrument liabilities are classified in the balance sheet as current or non-current to correspond with its host instrument. The Company marks to market the fair value of the remaining embedded derivative warrants at each balance sheet date and records the change in the fair value of the remaining embedded derivative warrants as other income or expense in the statements of operations. The Company utilizes the Monte Carlo Method that values the liability of the debt conversion feature derivative financial instruments and derivative warrants based on a probability of a down round event. The reason the Company selected the lattice binomial model is that in many cases there may be multiple embedded features or the features of the bifurcated derivatives may be so complex that a Black-Scholes valuation does not consider all of the terms of the instrument. Therefore, the fair value may not be appropriately captured by simple models. Revenue Recognition Consulting revenues are recognized as services are provided. The Company primarily provides consulting services under time and material contracts, whereby revenue is recognized as hours and costs are incurred. Clients for consulting revenues are billed on a weekly or monthly basis. Revenues from fixed fee contracts are recorded when work is performed on the basis of the proportionate performance method, which is based on costs incurred to date relative to total estimated costs. Any anticipated contract losses are estimated and accrued at the time they become known and estimable. Unbilled accounts receivables represent amounts recognized as revenue based on services performed in advance of customer billings. Revenue from sales of software licenses is recognized upon delivery of the software to a customer because future obligations associated with such revenue are insignificant. Advertising The Company expenses advertising costs when incurred. 9 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Comprehensive Loss Comprehensive loss consists of two components, net loss and other comprehensive loss. Other comprehensive loss refers to revenue, expenses, gains and losses that are recorded as an element of stockholder’s equity but are excluded from net loss. The Company’s other comprehensive loss is comprised of foreign currency translation adjustments. Foreign Currency Translation Assets, liabilities, revenue and expenses denominated in non-U.S. currencies are translated at the rate of exchange prevailing on the date of the consolidated balance sheet. Gains (losses) on translation of the consolidated financial statements are from the Company’s subsidiary where the functional currency is not the U.S. dollar. Translation gains (losses) are reflected as a component of accumulated other comprehensive income (loss). Gains (losses) on foreign currency transactions are included in the consolidated statements of income. Income Taxes Income taxes are provided in accordance with ASC No. 740, “ Accounting for Income Taxes ”. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting and net operating loss carryforwards. Deferred tax expense (benefit) results from the net change during the period of deferred tax assets and liabilities. Stock Based Compensation The Company uses the fair value method as specified by the FASB, whereby compensation cost is recognized over the remaining service period based on the grant-date fair value of those awards as calculated for pro forma disclosures as originally issued. Net Income/(Loss) Per Share Earnings per share (“EPS”) is the amount of earnings attributable to each share of common stock. For convenience, the term is used to refer to either earnings or loss per share. EPS is computed pursuant to Section 260-10-45 of the FASB Accounting Standards Codification. Pursuant to ASC Paragraphs 260-10-45-10 through 260-10-45-16, basic EPS shall be computed by dividing income available to common stockholders (the numerator) by the weighted-average number of common shares outstanding (the denominator) during the period. The computation of diluted EPS is similar to the computation of basic EPS except that the denominator is increased to include the number of additional common shares that would have been outstanding if the dilutive potential common shares had been issued during the period to reflect the potential dilution that could occur from common shares issuable through contingent shares issuance arrangement, stock options or warrants. The following table sets forth the computation of basic and diluted net income/(loss) per share for the three months ended March 31, 2017 and 2016: For the Three Months Ended March 31, Numerator Net loss attributable to common shareholders - basic $ ) $ ) Effect of dilutive instrument on net income (loss) - - Net loss attributable to common shareholders - diluted $ ) $ ) Denominator Weighted average shares of common stock outstanding - basic 5,530,083 2,330,438 Dilutive effect of stock options, warrants and convertible securities - - Weighted average shares of common stock outstanding - diluted 5,530,083 2,330,438 Net loss per share Basic & Diluted $ ) $ ) The following table shows the outstanding dilutive common shares excluded from the diluted net loss per share calculation as they were anti-dilutive: March 31, 2017 December 31, 2016 Warrants $ 130,714 $ 70,714 Conversion features on convertible notes 216,092 511,989 Total potentially dilutive shares $ 346,806 $ 582,703 10 HELIOS AND MATHESON ANALYTICS INC. Notes to Condensed Consolidated Financial Statements (Unaudited) Recent Accounting Pronouncements In May 2014, the FASB issued a comprehensive new revenue recognition standard that will supersede nearly all existing revenue recognition guidance under U.S. GAAP. The standard’s core principle (issued as ASU 2014-09 by the FASB), is that a company will recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services. These may include identifying performance obligations in the contract, estimating the amount of variable consideration to include in the transaction price and allocating the transaction price to each separate performance obligation. The new guidance must be adopted using either a full retrospective approach for all periods presented in the period of adoption or a modified retrospective approach. In August 2015, the FASB issued ASU No. 2015-14, which defers the effective date of ASU 2014-09 by one year, and would allow entities the option to early adopt the new revenue standard as of the original effective date. This ASU is effective for public reporting companies for interim and annual periods beginning after December 15, 2017. The standard permits the use of either the retrospective or cumulative effect transition method. The Company is currently evaluating this standards impact on its consolidated financial statements and disclosures. During January 2016, the FASB issued ASU No. 2016-01, “Financial Instruments — Overall: Recognition and Measurement of Financial Assets and Financial Liabilities” (“ASU 2016-01”). The standard addresses certain aspects of recognition, measurement, presentation, and disclosure of financial instruments. This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2017. Early adoption is not permitted with the exception of certain provisions related to the presentation of other comprehensive income. In February 2016, the FASB issued ASU 2016-02,
